19-1546-cv
     Bal v. Manhattan Democratic Party et al.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 10th day of June, two thousand twenty.
 4
 5   PRESENT:
 6               BARRINGTON D. PARKER,
 7               MICHAEL H. PARK,
 8               WILLIAM J. NARDINI,
 9                     Circuit Judges.
10   _____________________________________
11
12   JOHN BAL, in the capacity as a Democratic
13   Candidate for the New York State Assembly,
14
15                               Plaintiff-Appellant,
16
17                      v.                                                 19-1546-cv
18
19   MANHATTAN DEMOCRATIC PARTY,
20   KEITH WRIGHT, personally and in the
21   capacity of County Leader, NEW YORK
22   COUNTY DEMOCRATIC COMMITTEE,
23   CATHLEEN MCCADDEN, personally and in
24   the capacity of Executive Director,
25
26                               Defendants-Appellees.
27
28   _____________________________________
29
30
31   FOR PLAINTIFF-APPELLANT:                                       John Bal, pro se, New York,
32                                                                  NY.
 1
 2   FOR DEFENDANTS-APPELLEES:                                          Arthur Z. Schwartz,
 3                                                                      Advocates for Justice,
 4                                                                      Chartered Attorneys,
 5                                                                      New York, NY.

 6          Appeal from a judgment of the United States District Court for the Southern District of

 7   New York (Castel, J.).

 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment of the district court is AFFIRMED.

10          Appellant John Bal, proceeding pro se, appeals from the district court’s grant of summary

11   judgment and denial of his post-judgment motion to amend his complaint.             Bal sued the

12   Manhattan Democratic Party, the New York County Democratic Committee, Keith Wright, and

13   Cathleen McCadden (“Defendants”) under 42 U.S.C. § 1983, claiming that they deprived him of

14   a fair opportunity to compete for the Democratic nomination in a special election for the New York

15   State Assembly, District 65, in violation of his First and Fourteenth Amendment rights. We

16   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

17   the issues on appeal.

18          As an initial matter, we note that Bal has waived any challenge to the district court’s

19   decision on his First Amendment and Fourteenth Amendment due process claims because he does

20   not dispute that New York law provided him with sufficient post-deprivation process to challenge

21   the alleged electoral irregularities.   Although we “liberally construe pleadings and briefs

22   submitted by pro se litigants, reading such submissions to raise the strongest arguments they

23   suggest,” Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007) (internal quotation marks and

24   citations omitted), pro se appellants still must comply with Federal Rule of Appellate

25   Procedure 28(a), which “requires appellants in their briefs to provide the court with a clear

                                                     2
 1   statement of the issues on appeal,” Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (per

 2   curiam). Thus, despite affording pro se litigants “some latitude in meeting the rules governing

 3   litigation,” this Court “need not, and normally will not, decide issues that a party fails to raise in

 4   his or her appellate brief.” Id.        In any event, the district court properly granted summary

 5   judgment to Defendants on Bal’s First Amendment and Fourteenth Amendment due process

 6   claims in its well-reasoned December 12, 2018, decision.

 7           Bal does raise for review his equal protection claim by arguing that Defendants withheld

 8   information from him and improperly created two unequal classes of candidates: district leaders,

 9   who had access to certain information, and non-district leaders, who did not have the same access.

10   The district court correctly held, however, that Bal failed to proffer any evidence that Defendants’

11   conduct constituted intentional discrimination, or that Defendants treated him differently than

12   other similarly situated candidates. 1

13           Finally, we reject Bal’s challenge to the district court’s denial of leave to amend his

14   complaint after judgment. “We review a district court’s decision to grant or deny a party leave to

15   amend a pleading under Federal Rule of Civil Procedure 15(a) for abuse of discretion.”

16   Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003). “While generally leave

17   to amend should be freely granted, it may be denied when there is a good reason to do so, such as

18   futility, bad faith, or undue delay.” Kropelnicki v. Siegel, 290 F.3d 118, 130 (2d Cir. 2002)

19   (citation omitted). “When the plaintiff had the opportunity to amend the complaint earlier but


             1
                We decline to consider Bal’s argument, raised for the first time on appeal, that the weighted
     voting process itself violated his rights. See, e.g., Harrison v. Republic of Sudan, 838 F.3d 86, 96 (2d Cir.
     2016) (“It is a well-established general rule that an appellate court will not consider an issue raised for the
     first time on appeal.”) (internal quotation marks and alteration omitted).

                                                           3
 1   waited until after judgment, a court may exercise its discretion more exactingly.”         In re

 2   Assicurazioni Generali, S.p.A., 592 F.3d 113, 120 (2d Cir. 2010) (internal quotation marks

 3   omitted).

 4          Here, the district court did not abuse its discretion in denying Bal’s motion for leave to

5    amend. Bal “give[s] no good reason for failing to seek leave to amend earlier in the case.” Id.

6    As explained by the district court, allowing Bal to amend his complaint to assert “entirely new

7    legal theories and facts” after summary judgment would be highly prejudicial to Defendants.

8           We have considered all of Bal’s remaining arguments and find them to be without merit.

9    Accordingly, we AFFIRM the judgment of the district court.

10                                               FOR THE COURT:
11                                               Catherine O=Hagan Wolfe, Clerk of Court




                                                    4